DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (US 2019/0169533 A1), in view of DI Iorio et al. (EP 3330345 A1).
Regarding claims 1-4, Zerhusen teaches a plurality of particles (9, 12-13) with variety of different types (component A, B, C, .….) and with the particle mass of 1 mg to 1 gr; [127, 15, 113], comprising; 25-94 wt.% water soluble carrier; [15],  quaternary ammonium compound in the amount 5-45 wt.%; [15,-42], and cationic polymer in the amount of 0.5-10 wt.% ;[15, 78]. 
Regarding claims 1, 14-17, Zerhusen does not teach the instantly claimed graft copolymer.  However, the analogous art of DI Iorio teaches a laundry composition comprising graft copolymer, (i.e. as a dye transfer inhibitor) in a laundry wash process; [6-8], which comprises;  a)- C2-C4 alkylene oxide with molecular weight of 1500-20,000 D; [30, 34], b)- and vinyl ester monomers such as vinyl acetate; [30, 36-37], wherein the amounts of “a)” and “b)” are 25-60 wt.% and 40-75 wt.% correspondingly, which renders their ratio (claim 17) obvious as well; [30].  At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to add the graft copolymer of DI Iorio to Zaerhusen’s composition with the motivation of improving the laundry process since the graft polymers are known to improve soil dispersion, grease removal and body soil cleaning as taught by DI Iorio; [6-7].
Regarding claims 5-6, Zerhusen teaches further particles (i.e. adjunct other than graft copolymers; 172) including quaternary ammonium including the water carrier of the same quantity 25-94 wt.%; [127, 15, 42].  Note that these particles are construed as being identical to the original ones (comprising cationic and quaternary ammonium compounds) and thus treated as such.  There is no differentiating claimed limitations to distinguish them from each other. 
Regarding claims 7-12,  Zerhusen teaches cationic polymer such as polysaccharide, polyquaterniums 4&10 ; [82, 91], fatty acids; [101], and un-incapsulated perfumes; [123], and enzymes; [136]. 
Regarding claim 18,  Zerhusen does not teach the amount hydrolyzed “b)”.  However, DI Iorio teaches the vinyl acetate or vinyl propionate (as B2 fraction of graft copolymer and subject to hydrolyzation) in the amount of about 30 wt.% ; [37], which renders the claim obvious.
Regarding claims 19-20, Zerhusen teaches water soluble carriers such as NaHCO3, Na2SO4, NaCl and sodium bicarbonate; [26].  Zerhusen teaches the claimed process for treating laundry, in laundry washing machine, with water wherein the composition is added to provide a washing liquor identical to instant claim and the corresponding steps; [132-135].

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zerhusen et al. (US 2019/0169533 A1), DI Iorio et al. (EP 3330345 A1), as applied to claims 12 and 1, and further in view of Rodrigues et al. (US 8,227,381 B2).
Regarding claim 13, Zerhusen does not teach the claimed enzymes.  However, the analogous art of Rodrigues teaches the enzymes such as protease which could be, obviously, added to Zerhusen with a functional equivalent properties and efficacy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1)-	Claims 1-3, 7-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 14-16 of U.S. Patent No. 11,186,805 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;
	Claims 1-3 correspond to claim 1 of  US 11,186,805 B2 which comprises all limitations of the above three claims identically.  Note that the instant component (b) is the same as component (c) in the above patent.
Claims 7-12 correspond to claims 2-7 of  US 11,186,805 B2 which are identical in scope.
Claims 14-17 correspond to claims 8-11 of  US 11,186,805 B2 which are similar in scope. Note that the instant ratio of (a) : (b) corresponds to the (a) : (c) ratio of the above patent.
Claims 18-20 correspond to claims 14-16 of  US 11,186,805 B2 which are identical in scope.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2)-	Claims 1-4, 7-12 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-25, 27-34, 36 and 38-40 of copending Application No. 17/512,240 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 1-3 correspond to claim 1 of  US 11,186,805 B2 which comprises all limitations of the above three claims identically.  Note that the instant component (b) is the same as component (c) in the above patent.
Claims 2-4 and 7 correspond to claims 22-25 of  17/512,240 which are identical in scope.
Claims 8-12 correspond to claims 27-31 of  17/512,240 which are identical in scope.
Claims 14-16 correspond to claims 32-34 of 17/512,240 which are identical in scope.
Claims 17-20 correspond to claims 36 and 38-40 of 17/512,240 which are identical in scope.
                                                 Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/09/10                                                                                                                                                                                                        

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767